Execution Copy [Published CUSIP Number: ] AMENDED AND RESTATED CREDIT AGREEMENT Dated as of July 25, 2007 among BUCKEYE TECHNOLOGIES INC., as the Company, The Guarantors from time to time party hereto, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto and BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager, CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent and COBANK, ACB and REGIONS BANK, as Co-Documentation Agents TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms. 1 Other Interpretive Provisions. 23 Accounting Terms. 24 Rounding. 24 Times of Day. 24 Letter of Credit Amounts. 24 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 25 The Loans. 25 Borrowings, Conversions and Continuations of Loans. 25 Letters of Credit; Auto-Extension Letters of Credit 26 Swing Line Loans. 33 Prepayments. 36 Termination or Reduction of Commitments. 37 Repayment of Loans. 38 Interest. 38 Fees. 39 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 40 Evidence of Debt. 40 Payments Generally; Administrative Agent’s Clawback. 42 Sharing of Payments by Lenders. 43 Increase in Aggregate Commitments. 43 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 44 Taxes. 44 Illegality. 46 Inability to Determine Rates. 46 Increased Costs; Reserves on Eurodollar Rate Loans. 47 Compensation for Losses. 48 Mitigation Obligations; Replacement of Lenders. 49 Survival. 49 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 50 Conditions of Initial Credit Extension. 50 Conditions to all Credit Extensions. 53 ARTICLE V REPRESENTATIONS AND WARRANTIES 53 Organization and Business. 53 Financial Statements and Other Information; Material Agreements. 54 Agreements Relating to Indebtedness. 55 i Changes in Condition. 55 Titleto Assets. 55 Operations in Conformity With Law, etc. 56 Litigation. 56 Authorization and Enforceability. 56 No Legal Obstacle to Agreements. 56 Defaults. 57 Licenses, etc. 57 Tax Returns. 57 Certain Business Representations. 58 Environmental Regulations. 58 Pension Plans. 59 Government Regulation; Margin Stock. 59 Disclosure. 60 Solvency. 60 ARTICLE VI AFFIRMATIVE AND NEGATIVE COVENANTS 60 Taxes and Other Charges. 60 Conduct of Business, etc. 61 Insurance 61 Financial Statements and Reports. 62 Certain Financial Tests. 66 Indebtedness. 66 Liens. 68 Investments and Acquisitions. 69 Distributions. 71 Asset Dispositions and Mergers. 71 [intentionally omitted.] 72 Issuance of Stock by Subsidiaries; Subsidiary Distributions, etc. 72 Voluntary Prepayments of Other Indebtedness 73 Derivative Contracts 73 Negative Pledge Clauses 73 ERISA, etc 73 Transactions with Affiliates 74 Environmental Laws 74 Interpretation of Covenants 74 Use of Proceeds 74 Pledged Assets 74 Further Assurances 75 Post-Closing Deliveries 76 ARTICLE VII 76 [Intentionally Omitted] 76 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 76 Events of Default 76 Certain Actions Following an Event of Default 80 ii Annulment of Defaults 80 Waivers 81 Application of Funds 81 ARTICLE IX ADMINISTRATIVE AGENT 82 Appointment and Authority. 82 Rights as a Lender. 82 Exculpatory Provisions. 83 Reliance by Administrative Agent. 83 Delegation of Duties. 84 Resignation of Administrative Agent. 84 Non-Reliance on Administrative Agent and Other Lenders. 85 No Other Duties, Etc. 85 Administrative Agent May File Proofs of Claim. 85 Collateral and Guaranty Matters. 86 ARTICLE X
